The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on August 17, 2021.

Claims 1-20 are pending. Claims 8-12 and 19-20 are withdrawn from consideration as being drawn to nonelected inventions. Claim 1 is currently amended.

Applicant’s election of Group I, claims 1-7 and 13-18, was made without traverse as noted in the previous office action, and affirmed in the reply filed on August 17, 2021.

The rejection of claims 1-7 and 13-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-4, 7 and 13-17 under 35 U.S.C. 102(a)(1) as being anticipated by Wiedemann et al. (US 2010/0113318), hereinafter “Wiedemann” is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-7 and 13-17 under 35 U.S.C. 102(a)(2) as being anticipated by Sunder et al. (US 2019/0276779) is withdrawn in view of Applicant’s amendment.

The rejection of claims 5-6 and 18 under 35 U.S.C. 103 as being unpatentable over Wiedemann as applied to claims 1-4, 7 and 13-17 above is withdrawn in view of Applicant’s amendment.

The provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/421,785 is withdrawn in view of Applicant’s amendment.

Claim Objections
Claim 15 is objected to because of the following informalities:  in line 2, “is-low” should be re-written as “is low”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-7, 13-15 and 17 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 2012/0108487), hereinafter “Graham.”
Graham teaches a water-soluble multi-phase unit dose detergent compositions which comprise at least two different phase form compositions like at least one powder phase composition and at least one gel phase composition, in which case the multi-phase unit dose detergent composition may further comprise at least one liquid composition, wherein the at least two different phases demonstrate little or no visible intermixing at the interphase between said phases (wherein the underlined terms read on the limitation “the at least one particulate phase is impregnated with the at least one liquid composition of instant claim 1; see paragraph [0023], page 2), and the at least two different phases are in direct contact with each other (see paragraph [0038], page 3) (hence, meets instant claims 1 and 6) . The powder phase is construed to be flowable (which meets instant claims 2 and 13). In Example 1, unit dose automatic dishwashing compositions were prepared by layering powder and gel/liquid detergent formulations and other components sequentially into a pouch container made of polyvinyl alcohol, the powder formulation contains sodium carbonate (a  builder), sodium percarbonate (a bleaching agent), protease/amylase blend and perfume, among others, and the gel/liquid contains sodium stearate (a surfactant), 18.99 wt% deionized water and optionally non-ionic surfactants and fragrance  (see paragraphs [0087]-[0091], page 10) (which meets instant claims 3, 7 and 14). Please note that the 18.99 wt% deionized water in the gel/liquid formulation reads on “low in water” of instant claim 15 inasmuch as “low in water” is defined in the specification at paragraph [0033] as having water in an amount of 20 wt% or less. In Example 4, Graham teaches a unit dose automatic dishwashing composition as in Example 1, wherein the end product comprises 82% powder and 18% gel, hence, the weight ratio of the gel/liquid to powder is 18:82 or 1:5 (which meets instant claims 4 and 17). Graham teaches the limitations of the instant claims. Hence, Graham anticipates the claims. 

Claim Rejections - 35 USC § 103
Claims 1-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 2004/0224872), hereinafter “Fine” in view of Graham. 
	Regarding claims 1, 3-7, 14 and 17-18, Fine teaches heterogeneous cleaning compositions which include a heterogeneous mixture of active ingredients, which typically make up more than 75 wt-% of the heterogeneous composition, or 99 wt-% or 100 wt-% of the composition, wherein the active ingredients can include active cleaning ingredients and active conditioning ingredients, for example, at least about 25 wt-% surfactant and at least about 30 wt-% sequestrant, and wherein the heterogeneous cleaning composition can be packaged for the end user (see paragraphs [0006] and [0024]). The present heterogeneous cleaning composition can take any of a variety of heterogeneous forms, for example, the present composition can be in the form of a slurry, e.g., a nonaqueous slurry;  or a paste, powder, multi-phase liquid, gel, or the like (see paragraphs [0026] and [0181). One example of a heterogeneous composition comprises 5-75 wt% nonionic surfactant, 5-50 wt% condensed phosphate (a builder) or organic chelant (or sequestering agent), 3-50 wt% carbonate salt (alkalinity source and builder), 0-5 wt% enzyme, 0-30 wt% enzyme activity maintenance, 0.25-5 wt% anti-redeposition agent and 0-2 wt% optical brightener (see paragraph [0176], Table 2). Each of the ingredients can be added separately to the container (see paragraph [0181]). The heterogeneous cleaning composition can be produced by a method including two stream filling, wherein such a method can employ stable liquid and/or powder premixes, and the premixes can be added into the package in any of a variety of configurations and orders, layers, for example; wherein the layers can be laid down as liquid then powder, powder then liquid, powder and liquid simultaneously, many small layers, or the like (see paragraph [0187]). One specific example of a heterogeneous composition comprises 30 wt% nonionic surfactant, 29 wt% condensed phosphate, 20 wt% light density soda ash, 1 wt% enzyme, 19 wt% enzyme activity maintenance, 1 wt% anti-redeposition agent, 0.15 wt% optical brightener and 0.1 wt% anti-foam agent (see Table 6). In the above example, the liquid component is the nonionic surfactant, hence, the nonionic surfactant is 100 wt% based on the weight of the total liquid component (which reads on claims 5 and 18). In the above example the weight ratio of the liquid component, i.e., nonionic surfactant with the rest of the powder ingredients, is 30:70 or 1:2.33 (which reads on claims 4 and 17). The packaging receptacle or container may be rigid or flexible, and composed of any material suitable for containing the compositions, as for example glass, metal, plastic film or sheet, cardboard, cardboard composites, paper, and the like (see paragraph [0190]). Fine, however, fails to specifically disclose that the at least one particulate or powder phase is impregnated with the at least one liquid composition and wherein the packaging container is a water-soluble wrapping as recited in claim 1. 
	Graham, an analogous art, teaches the features as discussed above.  In particular, it is known from Graham that a powder and gel/liquid detergent formulations are packaged into a pouch container made of polyvinylalcohol, i.e., a  water soluble pouch or wrapping (see paragraph [0087]). Graham also teaches that the unit dose water-soluble detergent products have several advantages, including convenience of use and dispensing, lower cost per use, and avoiding or minimizing skin contact with potentially irritating cleaning compositions (see paragraph [0005]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the at least one particulate phase, i.e., phosphate and/or carbonate of Fine to have been impregnated by the liquid component, i.e., the nonionic surfactant because the liquid nonionic surfactant would have naturally permeated through the powdered phosphate and/or carbonate; and to have packaged the composition into a water-soluble pouch because Fine specifically desires any packaging container, and Graham discloses such water-soluble pouch or wrapping, for similar compositions, which provides convenience of use and dispensing, lower cost per use, and avoiding or minimizing skin contact with potentially irritating cleaning compositions.
	Regrading claims 2 and 13, Fine and Graham teaches the features as discussed above. In addition, Fine teaches that the heterogeneous compositions can include flowable solids (see paragraph [0029]; see also paragraph [0003]). 
	Regarding claims 15-16, Fine and Graham teaches the features as discussed above.  In addition, Fine teaches that in one embodiment, the heterogeneous compositions do not include or include only inconsequential (ineffective) amounts of water, i.e., less than about 10 wt-% water (underlinings supplied; see paragraph [0030]). 

Response to Arguments
Applicant's arguments filed on August 17, 2021 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1-4, 6-7, 13-15 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Graham, Applicant argues that this reference fails to teach the added limitation of claim 1, i.e.,  “the at least one particulate is impregnated with the at least one liquid composition.” 
	The Examiner respectfully disagrees with the above arguments because, as discussed in paragraph 12 above, Graham teaches a water-soluble multi-phase unit dose detergent compositions which comprise at least two different phase form compositions like at least one powder phase composition and at least one gel phase composition, in which case the multi-phase unit dose detergent composition may further comprise at least one liquid composition, wherein the at least two different phases demonstrate little or no visible intermixing at the interphase between said phases (see paragraph [0023], page 2). This “little intermixing” of the above two different phases, i.e., powder phase and gel phase, reads on the limitation “the at least one particulate phase is impregnated with the at least one liquid composition of instant claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761